                                                                  ::   .;..   ,   '
     . -.~
                                                                                                                                                            ,I
.-    AO 245B (Rev 02/08/2019) Judgment m a Crim ma! Petty Case (Modified)                                                                       Page I ofl- \ \ /


                                           UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                     v.                                                  (For Offenses Committed On or After November 1, 1987)


                              Rene Chavez-Arias                                          Case Number: 3:19-mj-23751

                                                                                        Kris J. Kraus
                                                                                        Defendant's Attorney


      REGISTRATION NO. 88996298
      THE DEFENDANT:
       IZl pleaded guilty to count(s) _l_o_f_C_o_m_p"---l_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        •     was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                  Nature of Offense                                                                  Count Number(s)
      8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                        1

        D The defendant has been found not guilty on count( s)
                                                      ~------------------
        •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                     .II
                                    ~ TIME SERVED                                     • __________ days
        IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
       IZl    Court recommends USMS, ICE .or DHS or other arresting agency return all property and all documents in
       the    defendant's possession at the time of arrest upon their deportation or removal.
       D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, September 12, 2019
                                                                                      Date of Imposition of Sentence

                      ~:~-=---
      Received --~-"-'_ _ _ _ __
                   DUSM
                                                                                      HONORABLE RICHARD L. PUGLISI
                                                                                      UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                            3:19-mj-23751
